17-783-cv
NRP Holdings LLC v. City of Buffalo


           17-783-cv
           NRP Holdings LLC v. City of Buffalo



                                      United States Court of Appeals
                                                 FOR THE SECOND CIRCUIT 
                                                      ______________  

                                                      August Term, 2017 

                            (Argued:  January 31, 2018              Decided:  February 20, 2019) 

                                                     Docket No. 17‐783‐cv 
                                                       ______________  

                                          NRP HOLDINGS LLC, NRP PROPERTIES LLC, 

                                                                                  Plaintiffs‐Appellants, 

                                                             –v.–

                       CITY OF BUFFALO, BYRON W. BROWN, DEMONE A. SMITH, BUFFALO URBAN
                                       RENEWAL AGENCY, STEVEN M. CASEY, 

                                                                                  Defendants‐Appellees, 

                      RICHARD A. STENHOUSE, BUFFALO JEREMIAH PARTNERSHIP FOR COMMUNITY
                          DEVELOPMENT, INC., JOHN DOE 1‐10, JOHN DOE COMPANIES, 1‐5, 

                                                                                  Defendants.* 
                                                       ______________  

           Before:

                                          SACK, PARKER, and CARNEY, Circuit Judges. 




           *   The Clerk of Court is directed to amend the case caption to conform to the above.
                                                   

                                      ______________  
         
        Plaintiffs‐Appellants NRP Holdings LLC and NRP Properties LLC (together, 
“NRP”) made preliminary arrangements from 2007 through 2009 with the City of 
Buffalo to build affordable housing on City‐owned land and to finance the project in 
part with public funds. The project never came to fruition, allegedly because NRP 
refused to hire a political ally of the mayor. NRP sued the City, the Buffalo Urban 
Renewal Agency, the mayor, and other City officials, seeking redress. Between 2012 and 
2017, the United States District Court for the Western District of New York (Skretny, J.) 
resolved all of NRP’s claims in favor of defendants, some by dismissal under Rules 
12(b)(6) and 12(c) and others by summary judgment. NRP appeals. We affirm. NRP’s 
civil RICO claim against the City officials is barred by common‐law legislative 
immunity because the mayor’s refusal to take the final steps necessary to approve the 
project was discretionary legislative conduct, and NRP’s prima facie case would require 
a factfinder to inquire into the motives behind that protected conduct. NRP’s “class of 
one” Equal Protection claim was properly dismissed because NRP failed to allege in 
sufficient detail the similarities between NRP’s proposed development and other 
projects that previously received the City’s approval. NRP’s claim for breach of contract 
was properly dismissed because the City’s “commitment letter” did not create a 
binding preliminary contract in conformity with the Buffalo City Charter’s 
requirements for municipal contracting. Finally, NRP fails to state a claim for 
promissory estoppel. Under New York law, promissory estoppel is unavailable against 
municipal entities except in rare cases of “manifest injustice.” N.Y. State Med. 
Transporters Ass’n, Inc. v. Perales, 77 N.Y.2d 126, 130 (1990). NRP’s claim in the end fails 
to meet this demanding standard. 
         
        AFFIRMED.  
                                        ______________ 
                                                                
                              NELSON PEREL (Thomas S. Lane, on the brief), Webster Szanyi 
                                      LLP, Buffalo, NY, for Plaintiffs‐Appellants. 
 




                                                  

                                                 2 

        
        

                            MICHAEL A. BRADY (Daniel J. Brady, on the brief), Hagerty & 
                                 Brady, Buffalo, NY, for Defendants‐Appellees City of 
                                 Buffalo, Byron W. Brown, and Demone A. Smith.  
                              
                            RICHARD T. SULLIVAN, Harris Beach PLLC, Buffalo, NY, for 
                                 Defendant‐Appellee Buffalo Urban Renewal Agency.  
                              
                            Rodney O. Personius, Personius & Melber LLP, Buffalo, NY, 
                                 for Defendant‐Appellee Steven M. Casey.  
                                    ______________ 

SUSAN L. CARNEY, Circuit Judge:   

       We confront here primarily a question of legislative immunity raised by a 

mayor’s inaction in the face of well‐developed but extra‐contractual expectations of the 

prospective developer of a low‐income housing project. 

       A real estate development team that included plaintiffs‐appellants NRP 

Holdings LLC and NRP Properties LLC (together, “NRP”) made preliminary 

arrangements with the City of Buffalo (“Buffalo,” or the “City”) from 2007 to 2009 to 

build affordable housing on City‐owned land, a project that would be financed in large 

part by public grants, loans, and tax exemptions (the “Project”). As the planning phase 

drew to a close, NRP felt pressure from the City to hire an organization sponsored by a 

political ally of Mayor Byron W. Brown as a contractor on the Project. After NRP hired a 

different contractor—one that, in NRP’s estimation, offered a more attractive proposal 

at lower cost—the City failed to take the steps necessary to approve the Project, and the 

whole undertaking died on the vine. 

       In the aftermath, NRP filed suit seeking damages in the United States District 

Court for the Western District of New York (Skretny, J.). As defendants, NRP named, 

inter alia, the City, the City’s Urban Renewal Agency, and three City officials (the latter 

three, the “individual defendants”): Mayor Brown; Deputy Mayor Steven M. Casey; and 


                                              3 
        

Demone A. Smith, a member of the Buffalo Common Council (the City’s legislative 

body). From 2012 through 2017, the District Court issued orders that resolved all of 

NRP’s claims in defendants’ favor, some by dismissal under Federal Rule of Civil 

Procedure 12(b)(6) and 12(c), and others by award of summary judgment under Rule 56. 

NRP now appeals the District Court’s 2017 final judgment as to four claims that it 

lodges against all of these defendants: one under the Racketeer Influenced and Corrupt 

Organizations Act (“RICO”), 18 U.S.C. §§ 1961–1968; an equal protection claim asserted 

under 42 U.S.C. § 1983; and two New York common‐law claims, one for breach of 

contract and one under a theory of promissory estoppel. 

       We are troubled by the implications of the evidence that NRP adduced in 

support of its claims. That evidence suggests that defendants’ motives for scuttling the 

Project—a development that, it appears, might have benefited low‐income individuals 

and families in Buffalo—stemmed from either caprice or a form of political engagement 

whose ethical valence seems dubious. Nonetheless, as a matter of law, we conclude that 

NRP’s damages claims fail. We therefore AFFIRM the District Court’s judgment in 

favor of defendants. 


                                                           BACKGROUND 

I.     Factual background 

       The following account is drawn from the record before the District Court when it 

adjudicated defendants’ motions for summary judgment.2 The facts as described here 

are undisputed by the parties unless otherwise indicated.  


                                                        

 This evidence is relevant to our review of the District Court’s summary judgment rulings, but 
2

we look only to NRP’s pleadings when reviewing the District Court’s earlier rulings on 
defendants’ Rule 12 motions. 

                                                               4 
        

       A.          The proposed affordable housing project 

       In late 2007,  NRP’s development team began discussions with the City and the 

City of Buffalo Urban Renewal Agency (“BURA”) about a possible affordable housing 

project to be located on Buffalo’s East Side.3 The Project was dubbed “East Side Housing 

Opportunities II” (“East Side II”) because it was intended to resemble a recent similar 

development project in the City, “East Side Housing Opportunities I” (“East Side I”), in 

which certain members of NRP’s development team had played key roles.  

       As they had for East Side I, the parties developed a plan under which NRP 

would purchase real property from the City and finance construction of the buildings 

and infrastructure with a combination of private funds and four types of public 

support: 

       (1) Federal “HOME” fund loans, which are made available under 
              the HOME Investment Partnerships Program and allocated by 
              state and local entities like BURA, see 42 U.S.C. §§ 12741–12756; 

       (2) An agreement for “payments in lieu of taxes” (a “PILOT 
              agreement”), under which NRP would be exempted from local 
              and county property taxes, and would instead comply with a 
              predefined schedule of payments to the City and to Erie 
              County; 

       (3) State tax credits provided under the New York State Low‐
              Income Housing Tax Credit Program, see N.Y. Pub. Hous. Law 
              §§ 21–25; and 

                                                        

3 In early 2008, NRP entered into an agreement with the Belmont Shelter Corporation 
(“Belmont”) under which Belmont would act as a developer on the Project, while NRP would 
act as general contractor and assume responsibility for obtaining the necessary government 
approvals. NRP later agreed to absorb Belmont’s Project‐related expenses in exchange for an 
assignment of Belmont’s Project‐related rights and legal claims. In light of that assignment, it is 
unnecessary here to differentiate between the two companies’ specific roles, and so we will refer 
to “NRP” when describing actions taken by either company with respect to the Project. 

                                                           5 
         

        (4) A low‐interest loan from the New York State Housing Trust 
             Fund, see N.Y. Priv. Hous. Fin. Law §§ 1100–1103. 

Not surprisingly, each of these programs requires various applications and sets 

processes for obtaining the necessary governmental approvals. As relevant for this 

appeal, Buffalo municipal law provides that the City may enter into contracts for 

transfers of City‐owned property and for PILOT agreements only if such contracts have 

been approved by a vote of the City’s legislative body, called the “Common Council.” 

City law vests Buffalo’s mayor with broad discretion over whether to introduce to the 

Common Council the resolutions necessary to secure City approval. 

        B.     The Wanamaker letter 

        In February 2008, the City and BURA set forth the fundamentals of their 

undertakings with regard to East Side II in a series of letters addressed to NRP by 

Timothy Wanamaker, who then served as BURA’s Vice President and (concurrently) as 

the Executive Director of Buffalo’s Office of Strategic Planning. Most relevant for our 

purposes is a letter addressed to NRP and dated February 25, 2008 (the “Wanamaker 

letter”). 

        In what he called a “commitment letter,” Wanamaker described East Side II as 

“redevelop[ing] a significant number of long vacant properties and creat[ing] much 

needed affordable housing” in Buffalo by providing “fifty . . . units of single‐family 

homes in the Masten Park and Cold Springs neighborhoods.” App’x 408‐09. He 

confirmed to NRP that BURA had “earmarked” $1.6 million in HOME funds for the 

Project, App’x 408, noting at the same time that before issuing any such funds, “BURA 

is required to meet all applicable Federal, State and local rules and regulations,” App’x 

409. Wanamaker also declared that “[t]he City will provide” $1.6 million in HOME 

funds, will extend its “usual” Low‐Income Housing PILOT agreement to NRP, and will 


                                             6 
        

provide “51 buildable vacant lots . . . at a price no greater than $2,000 per buildable lot, 

and not to exceed a total price of $100,000.” Id. He cautioned, still, that “[t]his 

commitment letter is only valid if [NRP] is successful in securing a 2008 Low‐Income 

Housing Tax Credit allocation to complete the project” from New York State. Id.  

       C.     Preliminary steps, but no final approval 

       In 2008 and early 2009, the City, BURA, and NRP took further steps to make East 

Side II a reality. The City proposed a list of specific lots to be included in the Project. 

BURA unanimously passed a resolution allocating $1.6 million in federal HOME funds 

to the Project, an allocation decision that was then approved by the Buffalo Fiscal 

Stability Authority (“BFSA”), which oversees the City’s financial operations. Serving as 

an ex officio member of BFSA’s Board of Directors, Mayor Brown voiced no objection to 

BURA’s proposed allocation of HOME funds in the BFSA proceedings. In his capacity 

as Mayor, in March 2009 he filed a request with the United States Department of 

Housing and Urban Development (“HUD”) for the release of $1.6 million of HOME 

funds to support the Project.  

       In deposition, Mayor Brown testified that he and the City “were trying to move 

this project forward” during this period, and “had every intention of supporting this 

project.” App’x 1055. He further acknowledged that, based on communications such as 

the Wanamaker letter and actions such as the City’s request to HUD for the release of 

funds, NRP’s development team “could definitely feel that they were receiving support 

from the city,” and “that it made sense for them to do everything that they were 

supposed to do to try to complete [the] project.” Id. at 1059–60. 

       NRP did precisely that. It secured over $3 million in tax credits and low‐interest 

loans from New York State and completed various other Project‐related tasks: it 

conducted appraisals and title searches for the proposed lots, prepared architectural 

                                               7 
        

designs, took out private loans, obtained insurance coverage, and submitted 

applications for requisite permissions to various governmental bodies with jurisdiction 

over the Project, such as the City Planning Board and the City’s Department of 

Economic Development, Permit and Inspection Services. During this planning phase, 

NRP spent more than $489,000 on unreimbursed Project‐related expenses and 

uncompensated labor devoted to Project‐related tasks. 

       By mid‐2009, almost all the preliminary arrangements were in place. NRP was 

prepared to begin construction as soon as Mayor Brown signed off on certain final 

matters. Critically, the City’s legislature—the Common Council—had not yet approved 

the property transfer or the PILOT agreement because Mayor Brown had not yet 

introduced the necessary resolutions for the Council’s action.  

       As it turned out, he never would. As a result, the Project never received the 

City’s final approval. NRP never broke ground, and East Side II was never built.  

       To encounter such an impasse so late in the development process was apparently 

a rarity. Mayor Brown could not identify any other instance when an affordable 

housing project failed to proceed after BURA approved the needed allocation of HOME 

funds. As described above, he further testified that as late as March 2009, he and the 

City “had every intention of moving . . . forward” with East Side II. App’x 1828. 

Defendants have not offered any substantial explanation for the Mayor’s reversal. 

       D.     The City’s request to include the Jeremiah Partnership in East Side II 

       NRP proffers this explanation: it asserts that Brown blocked East Side II in 

retaliation for NRP’s refusal to comply with the Mayor’s demand, Appellants’ Br. 2, 

namely, that NRP create a paid contractor role for a not‐for‐profit coalition of faith‐

based organizations based in Buffalo’s East Side, referred to locally as the Buffalo 



                                             8 
        

Jeremiah Partnership for Community Development (the “Jeremiah Partnership”). That 

organization was led by the Reverend Richard A. Stenhouse, whom NRP characterizes 

as a “key opinion[ ]maker” in Buffalo and Brown’s “political ally.” Appellants’ Br. 10. 

Not surprisingly, the facts relevant to NRP’s assertion are disputed by the parties. 

Because this appeal arises out of defendants’ successful motions for summary 

judgment, we resolve all ambiguities and draw all reasonable inferences from the 

record in NRP’s favor. See Willey v. Kirkpatrick, 801 F.3d 51, 62 (2d Cir. 2015). 

                  1. The City’s request that NRP hire the Jeremiah Partnership 

       According to sworn statements made by defendant Casey (then Buffalo’s deputy 

mayor), and Steven Weiss (NRP’s outside counsel during the planning phase of East 

Side II), Mayor Brown stated on multiple occasions in late 2008 and early 2009 that the 

Project would move forward only if NRP provided a prominent paid role for the 

Jeremiah Partnership.4 The Mayor expressed frustration, Casey and Weiss averred, that 

large development projects like East Side II were often orchestrated by “out of town 

white developers,” and said he wanted Reverend Stenhouse to be involved “as the face 

of [this] Project in the Black community.” App’x 2151.  


                                                        

4 NRP relied on Casey’s and Weiss’s sworn statements rather than deposition testimony because 
Defendants moved for summary judgment before the close of discovery, when NRP had not yet 
deposed Casey and various other witnesses whom it had slated for examination. See Dist. Ct. 
Dkt. 154‐1 at 9–10 (declaration in support of NRP’s motion to strike or defer resolution of 
defendants’ summary judgment motions until completion of discovery). The District Court 
concluded, however, that NRP had presented no legal basis for deferring adjudication of 
defendants’ motions. Dist. Ct. Dkt. 175 at 3‐4 (Decision and Order filed Nov. 17, 2016). The 
court’s order denying deferral noted, too, the individual defendants’ assertion of qualified and 
legislative immunity as defenses against NRP’s federal claims and, in acting before the close of 
discovery, cited this Circuit’s directive that “questions of immunity should be resolved ‘at the 
earliest possible stage of the litigation.’” Id. at 3 (alteration omitted) (quoting Drimal v. Tai, 786 
F.3d 219, 225 (2d Cir. 2015)). 

                                                           9 
        

       Several contemporaneous emails and letters corroborate these accounts. On 

March 12, 2009, for example, a BURA official emailed NRP seeking a signed agreement 

with NRP for the purposes, among other things, of meeting certain goals for local hiring 

and for inclusion of minority‐ and women‐owned business enterprises (“MWBEs”), and 

of “[w]ork[ing] with the . . . Jeremiah Partnership on this project.” App’x 1986. The 

BURA official wrote that she had met with Stenhouse and “worked out” an agreement 

under which the Jeremiah Partnership would “assist in recruiting local minority sub‐

contractors,” and NRP would permit Jeremiah‐affiliated individuals to “shadow” NRP 

staff throughout the Project so that those individuals could gain experience in 

contracting and development. Id.  

       In a March 30, 2009 email to members of NRP’s development team, NRP Vice 

President Aaron Pechota complained that he had “just [been] put on the spot” when a 

City official reiterated to him the City’s request that NRP secure a “service contract” 

under which the Jeremiah Partnership would “help” NRP meet its goals for contracting 

with MWBEs (as requested by the City) and for employing low‐income individuals (as 

required by federal law for projects financed by HOME funds, see 12 U.S.C. §§ 1701u, et 

seq.). App’x 2000. Pechota noted that he was “waiting to hear how much [Jeremiah] 

want[s]” for those services, but explained to his colleagues that the City “want[s] an 

answer asap (next 1.5 hours) if we are going to get our land approved [by the Common 

Council] tomorrow.” Id. 

       Only one hour later, Stenhouse emailed NRP and City officials, proposing in a 

five‐line email that Jeremiah “provide mwbe and [low‐income] subcontractors for the 

fifty houses” to NRP in exchange for $30,000 and a year’s worth of “management 

training” for Jeremiah members. App’x 1984. Shortly thereafter on March 30, after 

meeting, NRP emailed a counter‐proposal, which it fleshed out the following day. NRP 


                                            10 
        

withdrew that offer, however, in a letter dated April 8, 2009, explaining that, “[t]o avoid 

even the appearance of any impropriety,” NRP had opted for “an open and public 

process to engage a local organization” for assistance with its hiring goals. App’x 1696. 

When Weiss notified Mayor Brown of NRP’s decision to proceed with competitive 

bidding, Brown replied (as Weiss averred) “that he didn’t care what [NRP] did so long 

as [it] hired ‘the right company.’” App’x 2170. 

       On April 15—before NRP released its request for proposals for Project 

subcontractors (the “RFP”)—a Jeremiah representative emailed Pechota a proposed 

service agreement, advising that “Reverend Stenhouse is ready to place his call to the 

Mayor endorsing our approach, provided I can show him an executed agreement with 

your firm.” App’x 2004. Two weeks later, the City’s Commissioner of Economic 

Development told Mayor Brown and Deputy Mayor Casey that he’d met with Weiss, 

who “said [NRP] knows what to do” and “will do it.” App’x 2008. The Commissioner 

wrote further, “Rev. Stenhouse will call [the] Mayor should that contract be signed this 

AM. IF that happens, presumably the file could be introduced for passage today [before 

the Common Council].” Id. When a City official promptly followed up, however, 

Pechota responded that NRP “cannot execute any documentation prior to undertaking 

the RFP process.” App’x 2010.  

              2. NRP’s competitive bidding process 

       In late April 2009, NRP released its RFP for outreach services. It received 

responsive proposals from, among others, the Jeremiah Partnership, and the University 

at Buffalo’s Center for Urban Studies (the “University Center”). As compared to 

Jeremiah’s three‐page offering, the University Center’s twelve‐page proposal provided 

substantial detail when describing the Center’s past successes and its proposed work 

plan for East Side II. Moreover, Jeremiah’s bid of $80,000—which included an opaque 


                                            11 
        

lump‐sum “administrative” fee of $35,000—was nearly double the University Center’s 

bid of $40,524 for what to all appearances was a substantially similar set of services.  

       In a letter dated May 12 of that year, NRP notified the City that it had selected 

the University Center for the job, explaining that the Center’s proposal “ranked far 

superior to the others.” App’x 2094. Weiss shared this news with Mayor Brown in a 

conversation. As Weiss remembered it, the Mayor responded, “I told you what you had 

to do and you hired the wrong company.” App’x 2171. 

              3. Mayor Brown’s professed reasons for declining to approve East Side II 

       According to Deputy Mayor Casey, Mayor Brown’s attitude toward East Side II 

“pivoted” after NRP selected the University Center over the Jeremiah Partnership. 

App’x 2152. For the first time, Brown began expressing concerns about two features of 

the Project: first, that the housing units would be built on scattered sites rather than in 

one consolidated area; and second, that the units would be made available on a 30‐year 

rent‐to‐own basis rather than on other terms. Those two features had been part of East 

Side II’s design from the very beginning, however, as confirmed by the February 2008 

Wanamaker letter. The City itself identified the specific lots to be included in the 

Project, and later approved at least one other housing project that was similarly built on 

scattered sites. Meanwhile, Wanamaker had declared in his February 2008 letter that the 

City supported the lease‐to‐own financial structure because it would “provide[] future 

homeownership opportunities to residents who are not currently prepared to become 

homeowners, while providing them with clean, state‐of‐the‐art housing today.” 

App’x 409. 

       Meanwhile, June passed with no action by the Mayor. In a letter dated July 10, 

2009, NRP protested to Mayor Brown that “[t]he only reason the Project has not and 

will not move forward is the inaction of your office,” including Brown’s failure to 

                                             12 
        

“forward[] necessary resolutions to the Buffalo Common Council.” App’x 2119. In 

NRP’s view, the City had “repeatedly communicated . . .  that the real reason for the 

inaction” was NRP’s decision not to “contract with the Jeremiah Partnership as a 

consultant.” Id.  


II.    Procedural history 

       NRP filed suit in June 2011, asserting claims under federal and New York State 

law against the City, BURA, and the individual defendants.5 From 2012 through 2017, 

the District Court issued a series of orders that collectively resolved all claims in 

defendants’ favor. See NRP Holdings LLC v. City of Buffalo, No. 11‐CV‐472S, 2012 WL 

2873899, 2012 U.S. Dist. LEXIS 97027 (W.D.N.Y. July 12, 2012) (granting in part a motion 

to dismiss by the City and the individual defendants); NRP Holdings LLC v. Buffalo 

Urban Renewal Agency, No. 11‐CV‐472S, 2013 WL 5276540, 2013 U.S. Dist. LEXIS 132602 

(W.D.N.Y. Sept. 17, 2013) (granting in part BURA’s motion to dismiss); NRP Holdings 

LLC v. City of Buffalo, No. 11‐CV‐472S, 2015 WL 9463199, 2015 U.S. Dist. LEXIS 172153 

(W.D.N.Y. Dec. 28, 2015) (granting in part defendants’ motions for judgment on the 

pleadings); NRP Holdings LLC v. City of Buffalo, No. 11‐CV‐472S, 2017 WL 745860, 2017 

U.S. Dist. LEXIS 27064 (W.D.N.Y. Feb. 27, 2017) (granting defendants’ motions for 

summary judgment). 

       NRP timely appealed the resulting judgment entered for defendants, challenging 

the District Court’s resolution of the following four sets of claims: 

       (1) A civil RICO claim asserted against the individual defendants 
              (resolved by summary judgment);  
                                                        

5 NRP also named Reverend Stenhouse and the Jeremiah Partnership as defendants in its 
original complaint. In 2012, however, NRP voluntarily dismissed all claims against them with 
prejudice. 

                                                           13 
        

       (2) A violation of the Equal Protection Clause, asserted via section 
              1983 against the City, BURA, and the individual defendants 
              (dismissed under Rule 12(b)(6));  

       (3) A claim for breach of contract asserted against the City and 
              BURA (dismissed under Rule 12(b)(6)); and  

       (4) A claim for promissory estoppel asserted against the City, 
              BURA, and the individual defendants (dismissed in part under 
              Rule 12(c), and later resolved by summary judgment).6  

                                                           DISCUSSION 

       We review de novo dismissals under Rules 12(b)(6) and 12(c), asking whether the 

allegations in the complaint, taken as true, state a plausible claim for relief. Willey, 801 

F.3d at 61‐62. We also review de novo an order granting summary judgment under Rule 

56, construing all record evidence in the light most favorable to the non‐moving party. 

Id. at 62. We will affirm a summary judgment only if “there is no genuine dispute as to 

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. 

Civ. P. 56(a). 

       NRP’s allegations and evidence raise troubling questions about defendants’ 

conduct regarding the East Side II development, particularly insofar as it can reasonably 

be inferred that the City would have approved the Project had NRP only agreed to pay 

the Mayor’s ally for services in an amount that might be subject to question. For the 

                                                        

6 In addition to the claims listed in the text above, NRP asserted claims against the City, BURA, 
and the individual defendants for due process violations, tortious interference with contract, 
and tortious interference with prospective economic advantage. The District Court dismissed 
these claims under Rules 12(b)(6) and 12(c). Although NRP’s notice of appeal purports to appeal 
the District Court’s disposition of all of NRP’s causes of action against the City, BURA, and the 
individual defendants, NRP’s appellate briefs make no mention of due process violations or 
tortious interference. We thus treat these claims as abandoned. See Mortimer Off Shore Servs., Ltd. 
v. Fed. Republic of Germany, 615 F.3d 97, 103 n.9 (2d Cir. 2010). 

                                                               14 
        

reasons set forth below, however, we are nonetheless constrained to affirm the District 

Court’s judgment on all claims. We conclude first that NRP’s civil RICO claim is barred 

by the common‐law doctrine of legislative immunity. Second, as to its claim for a “class 

of one” equal protection violation, NRP’s complaint fails because it does not sufficiently 

allege the existence of similarly situated comparators. Next, NRP does not state a viable 

claim for breach of contract because NRP has failed to show that either the City or 

BURA entered into a binding preliminary agreement under municipal contracting rules 

that obligated the parties to continue negotiating in good faith. Finally, NRP fails to 

state a claim for promissory estoppel under New York law because it has not shown 

that defendants’ conduct worked a “manifest injustice”—a stringent standard that is 

only rarely met by a plaintiff desiring to pursue a promissory estoppel claim against a 

municipal entity in New York.  


I.     Civil RICO 

       NRP asserts a civil RICO claim under 18 U.S.C. § 1964 against the individual 

defendants, each in his individual capacity.7 It characterizes these defendants as 

conspiring to extort concessions from NRP (and from other unnamed developers 

working on other affordable housing projects), in violation of 18 U.S.C. § 1962(c) and 

(d).8 To succeed on this claim, however, as we explain below, NRP must adduce facts 

concerning Mayor Brown’s failure to introduce certain Project‐related resolutions before 

                                                        

7 Section 1964 provides a private right of action for “[a]ny person injured in his business or 
property by reason of a violation of section 1962 of this chapter,” referring to title 18, chapter 96, 
“Racketeer influenced and corrupt organizations.” 

8 As relevant here, section 1962(c) makes it unlawful “for any person . . . associated with any 
enterprise . . . to conduct or participate, directly or indirectly, in the conduct of such enterprise’s 
affairs through a pattern of racketeering activity . . . .” Section 1962(d) makes it unlawful to 
conspire to do (among other acts) what section 1962(c) prohibits. 

                                                           15 
            

the City’s Common Council—ultimately the action, or perhaps better termed the 

inaction, that ended the East Side II Project. Because we conclude that his failure to 

introduce the necessary resolutions amounted to protected legislative conduct, we agree 

with the District Court that NRP’s civil RICO claim is barred by the common‐law 

doctrine of legislative immunity. Accordingly, we affirm the court’s award of summary 

judgment to the individual defendants on NRP’s civil RICO claim. 

           A.          Legislative immunity for state and local officials 

           Under the Speech or Debate Clause of the federal Constitution, members of the 

United States Congress enjoy absolute immunity from civil and criminal liability for 

conduct that falls “within the sphere of legitimate legislative activity.” Eastland v. U. S. 

Servicemenʹs Fund, 421 U.S. 491, 503 (1975) (discussing U.S. Const. art. I, § 6, cl. 1).9 The 

Supreme Court has determined that, under the common law, state and local 

government officials similarly enjoy absolute immunity against federal civil claims 

asserted against them in their individual capacities for equivalent legislative activity. 

Bogan v. Scott‐Harris, 523 U.S. 44, 49 (1998). “Regardless of the level of government,” the 

Bogan Court explained, “the exercise of legislative discretion should not be inhibited by 

judicial interference or distorted by the fear of personal liability.”10 Id. at 52.  


                                                            

9    The clause provides in relevant part:  
           The  Senators  and  Representatives  .  .  .  shall  in  all  Cases,  except  Treason,  Felony 
           and Breach of the Peace, be privileged from Arrest during their Attendance at the 
           Session of their respective Houses, and in going to and returning from the same; 
           and  for  any  Speech  or  Debate  in  either  House,  they  shall  not  be  questioned  in 
           any other Place.  
U.S. Const. art. I, § 6, cl. 1. 

  The Supreme Court observed in Bogan at the same time that “certain deterrents to legislative 
10

abuse may be greater at the local level than at other levels of government.” Bogan, 523 U.S. at 53. 

                                                               16 
        

       The related common‐law immunity that the Court has recognized attaches to 

particular types of conduct, not to particular job titles. See Gravel v. United States, 408 U.S. 

606, 624–25 (1972). Thus, “officials outside the legislative branch” may be entitled to 

legislative immunity when “they perform legislative functions.” Bogan, 523 U.S. at 55 

(mayor performed “formally legislative” activities when introducing a budget 

resolution and signing an ordinance); see also Sup. Ct. of Va. v. Consumers Union of U. S., 

Inc., 446 U.S. 719, 731 (1980) (state supreme court acted legislatively when it issued 

attorney code of conduct). Analysis of the function at issue is therefore critical to a 

determination of whether legislative immunity will shield a defendant. 

       As discussed in greater detail below, a defendant may be entitled to invoke 

legislative immunity when the plaintiff’s prima facie case depends on an inquiry into 

the defendant’s legislative activity. United States v. Brewster, 408 U.S. 501, 512 (1972). A 

comprehensive immunity analysis thus would require a court to determine each 

individual defendant’s potential entitlement to legislative immunity by considering 

whether NRP’s civil RICO claim targets legislative conduct engaged in by that defendant. 

Here, that would call for scrutiny of NRP’s civil RICO claim with respect to each 

                                                                                                                                                                    

Unlike the states and the federal government, it observed, municipal entities “can be held 
[directly] liable for constitutional violations . . . . And, of course, the ultimate check on 
legislative abuse—the electoral process—applies with equal force at the local level, where 
legislators are often more closely responsible to the electorate.” Id. We note, in addition, that 
federal common‐law legislative immunity protects state and local officials only against federal 
civil law claims; it does not preclude federal or state criminal prosecutions or the pursuit of 
state‐law causes of action for damages. United States v. Gillock, 445 U.S. 360, 373 (1980); Lake 
Country Estates, Inc. v. Tahoe Reg’l Planning Agency, 440 U.S. 391, 405 (1979). And significantly, 
unlike the constitutional immunity enjoyed by federal legislators, common‐law immunity may 
be abrogated by statute. See, e.g., Tenney v. Brandhove, 341 U.S. 367, 376 (1951) (concluding that 
Congress intended no such abrogation with respect to liability under section 1983 for state 
legislators). But we need not decide here whether the federal civil RICO statute abrogates 
common‐law immunity: NRP has made no argument to that effect. 

                                                                       17 
        

defendant. Neither the District Court nor the parties performed that type of 

individualized assessment here, however. Instead, they focused solely on the question 

whether Mayor Brown performed a legislative function when he declined to introduce 

those anticipated resolutions before the Common Council that would have approved a 

sale of City‐owned property to NRP and a PILOT agreement. In the sections that follow, 

we adopt the parties’ general approach and address each element of the legislative 

immunity defense, asking, first, whether Brown’s conduct was legislative in nature and, 

if so, whether NRP must adduce facts concerning that conduct to state a valid civil 

RICO claim against one or more of the individual defendants. 

       B.      Characterizing Brown’s conduct as “legislative” or “administrative” 

       As we have observed, the Supreme Court directed courts to accord absolute 

legislative immunity to “all actions taken in the sphere of legitimate legislative activity.” 

Bogan, 523 U.S. at 54 (internal quotation marks omitted). In doing so, it stressed that 

“[w]hether an act is legislative turns on the nature of the act, rather than on the motive 

or intent of the official performing it.” Id.  

       Drawing on Bogan, our Court has defined a two‐part inquiry for determining 

whether an act is legislative:  

               First,  it  is  relevant  whether  the  defendants’  actions  were 
               legislative  in  form,  i.e.,  whether  they  were  integral  steps  in 
               the  legislative  process.  Second,  it  may  also  be  relevant 
               whether defendants’ actions were legislative in substance, i.e., 
               whether  the  actions  bore  all  the  hallmarks  of  traditional 
               legislation,  including  whether  they  reflected  discretionary, 
               policymaking decisions implicating the budgetary  priorities 
               of the government and the services the government provides 
               to its constituents. 
State Emps. Bargaining Agent Coal. v. Rowland, 494 F.3d 71, 89 (2d Cir. 2007) (first 

emphasis added) (internal quotation marks, citations, and alterations omitted). When 


                                                  18 
        

“high‐level executive branch officials” like Mayor Brown seek to “claim the protections 

of an immunity traditionally accorded to members of the legislative branch,” they must 

“show that their activities were ‘legislative’ both in form and in substance.” Id. (final 

emphasis added). 

       We conclude that Mayor Brown’s discretionary conduct in declining to introduce 

the necessary resolutions before the Common Council satisfies both elements of the 

Rowland test, and therefore constitutes protected legislative activity. Our reasons are as 

follows. 

       As an initial matter, Brown’s actions (or specific inaction, here) seem to us 

without doubt legislative in form. Introducing a measure for a vote by a legislative body 

amounts to an “integral step[] in the legislative process,” and is therefore a “formally 

legislative” act, even when performed by an executive official. Bogan, 523 U.S. at 55; see 

also Kilbourn v. Thompson, 103 U.S. 168, 204 (1880) (legislative immunity protects 

“resolutions offered”). If introducing a resolution is a legislative act, then, precedent 

suggests, so must be refusal to introduce a resolution. See Sup. Ct. of Va., 446 U.S. at 731–

34 (concluding that Virginia Supreme Court acted legislatively both when it 

promulgated attorney code of conduct and when it declined to amend code of conduct); 

see also Yeldell v. Cooper Green Hosp., Inc., 956 F.2d 1056, 1063 (11th Cir. 1992) (explaining 

that legislative immunity “protect[s] the democratic integrity of the legislative process” 

by preventing individuals from suing legislators “to ensure that a certain piece of 

legislation is brought before [a legislative] body for a vote”). The “exercise of legislative 

discretion” that legislative immunity is meant to protect, Bogan, 523 U.S. at 52, surely 

implies a genuine choice whether or not to perform a given legislative act.  

       We turn, therefore, to the second element of the Rowland test, which asks 

whether Brown’s conduct was legislative in substance. On this point, we lack the benefit 


                                              19 
        

of any precedential cases presenting similar facts. Since Bogan, our discussions of 

legislative immunity for state and local officials in precedential opinions have arisen 

primarily from disputes concerning individuals in public employment, not real estate or 

large‐scale public projects.11 Those employment cases established the following 

principles, instructive here: “The elimination of a position . . . is a substantively 

legislative act . . . . By contrast, a personnel decision is administrative in nature if it is 

directed at a particular employee . . . and is not part of a broader legislative policy.” 

Rowland, 494 F.3d at 91 (emphases added) (internal quotation marks, citations, and 

alterations omitted). 12  

       Reasoning from those cases, NRP argues that “[i]n the land development context, 

refusal to process a proposed development plan and/or issue a needed permit is 

administrative in nature, and thus not protected by legislative immunity.” Appellants’ 

Br. 36. In support, it cites Anderson Group, LLC v. City of Saratoga Springs, 557 F. Supp. 2d 

332 (N.D.N.Y. 2008), in which the district court concluded that legislative immunity 

protected members of the Saratoga Springs City Council who voted to rezone a district, 

but not members of the City Planning Board who—allegedly in bad faith—delayed 

adjudicating a particular application for a special use permit. Id. at 345. The Planning 
                                                        

  See Rowland, 494 F.3d at 91‐92; Almonte v. City of Long Beach, 478 F.3d 100, 108 (2d Cir. 2007); 
11

Harhay v. Town of Ellington Bd. of Educ., 323 F.3d 206, 210–11 (2d Cir. 2003); Camacho v. Brandon, 
317 F.3d 153, 164‐65 (2d Cir. 2003); see also Jessen v. Town of Eastchester, 114 F.3d 7, 8–9 (2d Cir. 
1997) (per curiam) (pre‐Bogan decision assessing immunity for state legislators in connection 
with a public‐employment dispute). 

  We recognize that the categories of “legislative” and “administrative” acts, while mutually 
12

exclusive, are not necessarily exhaustive of the conduct of officialdom: the Supreme Court has 
also defined legislative activity by way of comparison to, for example, “political” activity, 
Brewster, 408 U.S. at 512, and “enforcement” actions, Sup. Ct. of Va., 446 U.S. at 735–36. We focus 
here on Rowland’s legislative/administrative distinction because this analytical framework 
appears best‐suited to the facts at hand, and because it occupied a central role in both the 
District Court’s analysis and the briefing on appeal. 

                                                           20 
        

Board defendants appealed and, in a non‐precedential order, this Court affirmed the 

denial of legislative immunity to those defendants on the grounds that the action taken 

with regard to the special use permit application was “administrative in nature.” 

Anderson Grp., LLC v. Lenz, 336 F. App’x 21, 23 (2d Cir. 2009) (summary order). NRP 

argues that Mayor Brown’s “conduct was [similarly] administrative in nature 

because . . . it was directed [at] a single developer on a single project and was not part of 

a broader legislative policy.” Appellants’ Br. 35.  

        Although the argument has some force, it fails to persuade us. Even if the 

Anderson rulings were binding here (and they are not), their factual setting is quite 

unlike that presented by NRP, and their conclusions would not affect our result. In this 

case, NRP did not merely apply to a planning board seeking, pursuant to well‐

established zoning rules, a permit to build homes on its own land using its own money. 

Rather, East Side II was conceived as a joint public‐private venture through which the 

City would expand affordable housing options for its residents by contributing 

substantial municipal resources. Had the Project proceeded, these contributions would 

have taken the form of (as listed supra Background Section I.A) a PILOT tax incentive, 

the transfer of City‐owned property, and the allocation of $1.6 million in BURA‐

administered HOME funds. Mayor Brown, the City’s chief executive, faced the decision 

whether to seek Common Council approval for certain aspects of the Project. Those 

aspects affected municipal resources in their own right and carried additional 

significance when viewed in context: approval of those features was needed before NRP 

could secure financing and begin construction. Unlike the zoning board in Anderson, 

Brown was not deciding simply whether to seek the Common Council’s blessing for a 

private development project; he was deciding whether a multimillion‐dollar housing 

project, which would use extensive City resources, should proceed at all. 



                                             21 
        

       Upon review of these circumstances, we agree with the District Court that Mayor 

Brown’s decision not to introduce the resolutions for Common Council action 

amounted to a “discretionary, policymaking decision[]” that implicated the City’s 

“budgetary priorities . . . and the services [it] provides to its constituents.” NRP 

Holdings, 2017 WL 745860, at *8, 2017 U.S. Dist. LEXIS 27064, at *24 (quoting Rowland, 

494 F.3d at 89). We decide, therefore, that Mayor Brown’s conduct in failing to present 

the resolution for Common Council action was legislative in substance, as well as in 

form, and thus constitutes protected legislative conduct for purposes of our analysis of 

common‐law legislative immunity. 

       NRP argues that Brown’s conduct is nonetheless not entitled to legislative 

immunity because his alleged pay‐to‐play scheme removes his actions from the “sphere 

of legitimate legislative activity.” Rowland, 494 F.3d at 89 (quoting Bogan, 523 U.S. at 54) 

(emphasis added). This argument fails, however, because it conflates Brown’s 

legislative conduct—his inaction before the Common Council—with other possibly 

illicit and unprotected acts in his alleged scheme—that is, his purported demands that 

NRP hire Stenhouse for what NRP describes as substantially a no‐show role. The term 

“legitimate,” as we and the Supreme Court have used it in this context, serves no 

function other than to emphasize that legislative immunity attaches only when a given 

act is validly classified as legislative. See Tenney v. Brandhove, 341 U.S. 367, 377 (1951) 

(“The claim of an unworthy purpose does not destroy the privilege.”). 

       C.     Identifying the relevant conduct for civil RICO purposes 

       Having concluded that by declining to submit the resolutions for approval, 

Mayor Brown engaged in protected legislative conduct, we next consider whether that 

conduct is an essential component of NRP’s civil RICO claim. We conclude that NRP’s 

theory of RICO liability against all three individual defendants depends, in part, on a 


                                              22 
        

showing that Brown’s legislative decision not to introduce Common Council 

resolutions was fatally tainted by improper motive.13 The Mayor could have declined to 

introduce the resolutions for either legitimate or illegitimate reasons; either way, this 

decision is protected by legislative immunity. We therefore affirm the District Court’s 

conclusion that legislative immunity bars NRP’s civil RICO claim against the individual 

defendants. 

       1.          The defense of legislative immunity is available against only those claims 

that would require a factfinder to consider evidence of an official’s legislative actions. 

The Supreme Court defined the contours of this test in a pair of decisions arising out of 

federal corruption prosecutions: United States v. Johnson, 383 U.S. 169 (1966), and United 

States v. Brewster, 408 U.S. 501 (1972). Before discussing these cases, we pause to explain 

why, in a civil appeal concerning common‐law legislative immunity asserted by city 

officials, we see fit to rely on criminal cases that addressed constitutional legislative 

immunity asserted by federal officials in defending criminal prosecutions.  

       The District Court appeared to disclaim reliance on any legislative immunity 

cases arising out of criminal proceedings, explaining that, unlike constitutional 

legislative immunity, common‐law legislative immunity does not protect against 

federal criminal prosecutions. The District Court is correct that constitutional immunity 

protects against a broader set of claims than does the common‐law doctrine. See United 

States v. Gillock, 445 U.S. 360, 373 (1980); Lake Country Estates, Inc. v. Tahoe Reg’l Planning 

Agency, 440 U.S. 391, 405 (1979). That difference in scope aside, however, courts have 


                                                        

13 As noted above in Discussion Section I.A, courts should generally consider the defense of 
legislative immunity on a defendant‐by‐defendant basis. We nonetheless affirm the District 
Court’s aggregated immunity analysis in this instance based on the record and the arguments 
presented to us in this appeal. 

                                                           23 
        

generally construed the two doctrines to be closely parallel in application. See Sup. Ct. of 

Va., 446 U.S. at 733 (“[W]e generally have equated the legislative immunity to which 

state legislators are entitled . . . to that accorded Congressmen under the Constitution.”); 

Star Distributors, Ltd. v. Marino, 613 F.2d 4, 8 (2d Cir. 1980) (“The shared origins and 

justifications of these two doctrines would render it inappropriate for us to differentiate 

the scope of the two without good reason.”); Schmidt v. Contra Costa Cty., 693 F.3d 1122, 

1132 (9th Cir. 2012) (characterizing “common‐law immunity against civil suits” as 

“parallel to the immunity provided by the Speech or Debate Clause”). 

       Here, neither the District Court nor the parties have offered any basis for 

presuming that the civil or criminal nature of a case would influence a court’s 

determination that a defendant’s conduct constitutes (or does not constitute) protected 

legislative activity, or that the conduct is (or is not) integral to the opposing side’s prima 

facie case. We thus see no reason not to look for guidance to Supreme Court precedent 

arising out of criminal, as well as civil, proceedings, as have our sister circuits in other 

civil appeals. See, e.g., Youngblood v. DeWeese, 352 F.3d 836, 840 (3d Cir. 2004) (in civil 

case, citing criminal decisions that address definition of “legislative” activity); Thillens, 

Inc. v. Cmty. Currency Exch. Ass’n of Ill., Inc., 729 F.2d 1128, 1131 (7th Cir. 1984) (in civil 

case, citing criminal decisions that discuss “prima facie” standard). Because these 

criminal cases may provide useful insight, then, we now turn to a closer discussion of 

Johnson and Brewster. 

       In 1966, in Johnson, the Court affirmed the Fourth Circuit’s decision setting aside 

a federal representative’s criminal conspiracy convictions on legislative immunity 

grounds. The charged offense conduct at issue on appeal consisted primarily of 

accepting bribes in exchange for making a speech in the House of Representatives; the 

prosecution’s conspiracy theory “depended upon a showing that the speech was made 


                                               24 
        

solely or primarily to serve private interests.” 383 U.S. at 177. In other words, the 

prosecution asked the jury to consider both the “motives underlying the making of the 

speech” and the speech’s “contents” to convict. Id. at 184. Finding that the act of 

delivering the speech in the House was quintessentially legislative activity, the Court 

declined to consider the asserted motivations for the act, and concluded that the 

representative was entitled to constitutional legislative immunity.14  

       In contrast, in Brewster, the Court determined that a former U.S. Senator was not 

entitled to legislative immunity. The former legislator was charged under a statute that 

the Court characterized as criminalizing “accepting a bribe in exchange for a promise 

relating to an official act.” 408 U.S. at 502 (describing 18 U.S.C. § 201(c)(1), (g)). 

Critically, in Brewster the government bore no obligation to show that the defendant 

former Senator “fulfilled the alleged illegal bargain” because the statutory violation was 

complete upon accepting something of value in exchange for a promise. Id. at 526 

(emphasis added). As the Court observed, “Taking a bribe is, obviously, . . . not a 

legislative act.” Id. Thus, the defendant was not entitled to legislative immunity: unlike 

in Johnson, “no inquiry into legislative acts or motivation for legislative acts [was] 

necessary for the [prosecution] to make out a prima facie case.” Id. at 525. All that was 

needed was the threshold determination that the act for which he was prosecuted—

accepting a bribe—was not legislative. 

       2.         Applying this framework to the case at hand, we begin by identifying the 

required elements of NRP’s civil RICO claim against the three individual defendants. 

We next consider whether NRP, as plaintiff, can satisfy those elements without 

                                                        

  The Court noted that the representative’s “speech . . . was only a part of the conspiracy 
14

charge” lodged under 18 U.S.C. § 371. Johnson, 383 U.S. at 185. It left open the possibility of a 
retrial “wholly purged of elements offensive to the Speech or Debate Clause.” Id.  

                                                           25 
        

considering the fact of, or motives for, Mayor Brown’s refusal to seek Common Council 

approval for the transfer of City‐owned lots or the PILOT agreement. Because we 

determine that the circumstances of this case preclude NRP from doing so, we hold that 

the three individual defendants are shielded by legislative immunity.  

       To state a civil RICO claim, NRP must show, first, that the individual defendants 

committed a substantive RICO violation, and second, that the violation proximately 

caused an injury to NRP’s business or property. See 18 U.S.C. § 1964(c); DʹAddario v. 

DʹAddario, 901 F.3d 80, 96 (2d Cir. 2018). As to the second element, NRP asserts that it 

was directly injured by the individual defendants’ demands that it provide the Jeremiah 

Partnership with an (overpriced) paid consulting role in East Side II. Attempting to 

draw an analogy to Brewster, NRP insists that “the extortion[ate] demand itself [gave] 

rise to fear of economic loss, regardless of whether . . . [the individual defendants] made 

good on this threat.” Appellants’ Reply Br. 21. This fear, they urge, was injury enough 

to sustain that claim. 

       NRP’s theory falls short of the mark. NRP has cited no authority to support its 

assertion that mere fear of economic loss is sufficient to satisfy the required RICO 

element of a compensable injury to business or property. In our view, the only 

potentially cognizable injury to NRP in this matter consists of the $489,000 in 

expenditures that it incurred during the Project’s preliminary planning phases. Those 

expenditures did not become losses, however, until the Project failed to move forward 

as planned. To show a proximately caused injury, NRP must demonstrate that East Side 

II failed to move forward because of a substantive RICO violation committed by the 

individual defendants. DʹAddario, 901 F.3d at 96 (requiring RICO plaintiffs to show 

“some direct relation between the injury asserted and the injurious conduct alleged”); 

see, e.g., Chappell v. Robbins, 73 F.3d 918, 921 (9th Cir. 1996) (concluding that a state 


                                               26 
        

senator’s “acceptance of bribes caused no injury” to plaintiff, a private citizen, until the 

senator “acted on those bribes and pushed legislation through” that harmed plaintiff’s 

business (emphasis added)). This, they cannot do without reference to the Mayor’s 

failure to introduce the required resolutions—the act that is legislative in substance and 

in form. 

       It is undisputed that the East Side Housing II development could not be realized 

without a transfer of City‐owned property and execution of a PILOT agreement, and 

that both of these acts required the Common Council’s approval. It is also undisputed 

that Mayor Brown retained sole discretion over whether to introduce the resolutions 

necessary to obtain that approval. Brown’s decision not to introduce those resolutions 

thus constitutes a “necessary step in the causal chain linking the [individual] 

defendant[s’] alleged [misconduct] to [NRP’s] injury.” Sergeants Benevolent Ass’n Health 

& Welfare Fund v. Sanofi‐Aventis U.S. LLP, 806 F.3d 71, 87 (2d Cir. 2015). Whatever RICO 

violations the individual defendants may have committed during the Project’s planning 

phase, NRP cannot show an injury proximately caused by those violations without 

inquiring into Brown’s discretionary decision not to seek Common Council approval for 

the land transfer and the PILOT agreement. If Brown’s decision was not itself a RICO 

violation, and if he was authorized to make the same decision irrespective of any prior 

racketeering activity, that decision would amount to an intervening cause sufficient to 

break the causal chain. See id.15 

                                                        

  In Sergeants Benevolent Association, we discussed the import of such intervening causes as 
15

follows in the context of an asserted RICO mail‐fraud violation: 
       Although reliance on the defendant’s alleged misrepresentation is not an element 
       of  a  RICO  mail‐fraud  claim,  the  plaintiffs’  theory  of  injury  in  most  RICO  mail‐
       fraud  cases  will  nevertheless  depend  on  establishing  that  someone . . .  relied  on 
       the  defendant’s  misrepresentation. . . .  [I]f  the  person  who  was  allegedly 

                                                           27 
        

       We determined above that Brown’s inaction regarding the Common Council 

resolutions was protected legislative conduct. We now conclude that NRP is unable to 

“make out a prima facie case” on its RICO claim without reliance on that legislative 

conduct. Brewster, 408 U.S. at 525. NRP’s civil RICO claim as against all three individual 

defendants is therefore barred by the legislative immunity that attaches to Brown’s 

protected legislative conduct. See, e.g., Chappell, 73 F.3d at 921‐22 (affirming dismissal of 

civil RICO claim “because the conduct by which the [defendant senator’s] bribe 

proximately caused [plaintiff’s] injury was legislative, and therefore immune”).  

       For these reasons, we affirm the District Court’s grant of summary judgment on 

NRP’s civil RICO claim to the three individual defendants. 


II.    Equal Protection 

       NRP also charges that the City, BURA, and the individual defendants violated 

NRP’s rights, as a “class of one,” under the Equal Protection Clause, thereby entitling it 

to damages under 42 U.S.C. § 1983. The District Court dismissed this claim under 

Rule 12(b)(6). We affirm the dismissal because NRP failed to sufficiently allege the 

existence of similarly situated comparators.16  


                                                                                                                                                                    

       deceived  by  the  misrepresentation . . .  would  have  acted  in  the  same  way 
       regardless of the misrepresentation, then the misrepresentation cannot be a but‐
       for, much less proximate, cause of the plaintiffs’ injury. 
806 F.3d at 87 (emphasis added) (internal citations and footnote omitted). 

  The District Court provided two grounds for its dismissal of NRP’s class‐of‐one claim. First, 
16

the District Court suggested that NRP had likely failed to establish itself as similarly situated to 
other developers because NRP allegedly “was treated differently from other developers (i.e., not 
hired for the project) because it acted differently (i.e., refused to involve Stenhouse) than the other 
developers who allegedly complied with the City’s demands.” NRP Holdings LLC, 2012 WL 
2873899, at *16, 2012 U.S. Dist. LEXIS 97027, at *47 (emphasis in original). Second, the court 

                                                                      28 
        

       Although “[t]he Equal Protection Clause has traditionally been applied to 

governmental classifications that treat certain groups of citizens differently than others,” 

the Supreme Court has also endorsed “a class‐of‐one theory for equal protection claims, 

under which a single individual can claim a violation of her Equal Protection rights 

based on arbitrary disparate treatment.” Fortress Bible Church v. Feiner, 694 F.3d 208, 221 

(2d Cir. 2012) (emphasis added) (citing Village of Willowbrook v. Olech, 528 U.S. 562, 564 

(2000) (per curiam)). To establish a “class of one” claim, a plaintiff must show that: 

                  (i) no  rational person could regard the circumstances of  the 
                  plaintiff to differ from those of a comparator to a degree that 
                  would  justify  the  differential  treatment  on  the  basis  of  a 
                  legitimate  government  policy;  and  (ii) the  similarity  in 
                  circumstances  and  difference  in  treatment  are  sufficient  to 
                  exclude the possibility that the defendants acted on the basis 
                  of a mistake. 

Id. at 222 (quoting Ruston v. Town Bd. for Town of Skaneateles, 610 F.3d 55, 60 (2d Cir. 

2010)). 

       NRP’s second amended complaint alleges that, pursuant to an “official custom or 

policy established by Brown, Casey, and/or Smith,”  

                  NRP  was  treated  differently  than  other  developers  of 
                  projects in the City of Buffalo. When other developers found 
                                                                                                                                                                    

noted that in Engquist v. Oregon Dep’t of Agr., 553 U.S. 591 (2008), the Supreme Court held that 
“class of one” claims are not available “in the public employment context,” id. at 594, and 
concluded that “this holding logically extends to the government‐contractor relationship.” NRP 
Holdings, 2012 WL 2873899, at *16, 2012 U.S. Dist. LEXIS 97027, at *48. We rely on neither of 
these grounds here. See Lotes Co. v. Hon Hai Precision Indus. Co., 753 F.3d 395, 413 (2d Cir. 2014) 
(appeals court may “affirm on any basis for which there is sufficient support in the record, 
including grounds not relied on by the district court”). In addition, we decline to consider 
NRP’s newly asserted claim that Mayor Brown discriminated against NRP on the basis of racial 
animus. NRP failed to articulate this racially based “selective treatment” equal protection 
theory before the District Court, either in its operative complaint or in its opposition to 
defendants’ motion to dismiss. NRP has therefore forfeited any such claim. 

                                                                       29 
        

                  a  way  to  pay  monies  to  Stenhouse  and/or  affiliated 
                  organizations, [defendants] allowed their projects to proceed 
                  to  completion.  Because  NRP  refused  to  make  such 
                  payments,  [defendants]  . . .  actively  took  steps  to  kill  the 
                  Project.  The  difference  in  treatment  was  not  on  the  basis  of 
                  any  legitimate  government  policy  or  the  product  of  a 
                  mistake. 
2d Am. Compl. ¶¶ 153, 156. This differential, NRP urges, entitles it to relief under 

section 1983. 

       To establish a class‐of‐one claim, a plaintiff must “show an extremely high 

degree of similarity between itself and its comparators.” Fortress Bible, 694 F.3d at 222. 

NRP’s complaint, however, provides insufficient detail about the “other developers” 

and the projects that were allegedly approved. Potentially relevant facts include 

whether those developers’ projects concerned affordable housing or some other type of 

construction; whether they involved transfers of City‐owned property; and whether 

they required public funding or tax exemptions.17 Those silences are fatal to NRP’s 

claim. Compare Olech, 528 U.S. at 565 (permitting a “class of one” claim where the 

plaintiff alleged that “the Village intentionally demanded a 33‐foot easement as a 

condition of connecting her property to the municipal water supply where the Village 

required only a 15‐foot easement from other similarly situated property owners”), with 

Ruston, 610 F.3d at 59–60 (affirming dismissal because, although plaintiffs “identif[ied] 

several properties that allegedly were allowed to connect to the Village’s sewer 


                                                        

  NRP does allege, it is true, that “[t]he difference in treatment” among the development 
17

projects “was not on the basis of any legitimate government policy,” 2d Am. Compl. ¶ 156, but 
was based on the Mayor’s improper demands. But this conclusory allegation regarding the 
other projects does not cure the claim’s deficiencies: a “formulaic recitation of the elements of a 
cause of action” will not protect a claim against dismissal absent additional factual support. 
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). 

                                                           30 
        

system,” including commercial facilities and single homes, none of those properties was 

sufficiently “similar to [plaintiffs’] proposed 14‐home development”). 

       For these reasons, we conclude that NRP’s allegations fail to establish that any 

individual defendant violated NRP’s Equal Protection rights.18 We further conclude that 

NRP has failed to allege a valid equal protection claim against the City or BURA: 

because NRP’s alleged injuries are solely attributable to the actions of named individual 

defendants, NRP’s failure to allege a constitutional violation by the individual 

defendants necessarily forecloses a claim of municipal liability. Matican v. City of New 

York, 524 F.3d 151, 154 (2d Cir. 2008) (If the individual officials’ actions did not “violate 

[plaintiff’s] constitutional rights . . . , then the City cannot be liable to [plaintiff] under 

§ 1983, regardless of whether the [officials] acted pursuant to a municipal policy or 

custom.”).  

       For these reasons, we affirm the District Court’s dismissal of NRP’s class‐of‐one 

claim as against all defendants. 


III.   Breach of Contract 

       NRP asserts a claim for breach of contract against the City and BURA. In its 

second amended complaint, NRP alleges that Wanamaker’s February 25, 2008 letter 

established a “preliminary agreement obligating [the City] and/or BURA to make good 

faith efforts to realize the specific commitments set forth in the agreement,” and that 

defendants breached that agreement by “failing . . . to move the Project forward in good 

faith.” 2d Am. Compl. ¶¶ 118, 121. The District Court dismissed this claim under Rule 


                                                        

18 Because we conclude that NRP failed to sufficiently allege an Equal Protection violation by 
any defendant, we need not consider defendants’ related arguments regarding abandonment, 
legislative immunity, or qualified immunity. 

                                                           31 
        

12(b)(6) on the grounds that the Wanamaker letter does not evince the parties’ mutual 

intent to be bound to continued negotiations in good faith. We agree, and therefore 

affirm the dismissal. 

       To create a binding contract under New York law, the parties must provide a 

“manifestation of mutual assent sufficiently definite to assure that [they] are truly in 

agreement with respect to all material terms.” Stonehill Capital Mgmt., LLC v. Bank of the 

West, 28 N.Y.3d 439, 448 (2016) (internal quotation marks and citations omitted). In 

determining whether mutual assent has been shown, courts “look to the objective 

manifestations of the intent of the parties as gathered by their expressed words and 

deeds.” Id. (internal quotation marks and citations omitted). Even in situations where 

the parties have not manifested mutual assent as to all material terms, New York courts 

have held that “parties may enter into a binding contract under which the obligations of 

the parties are conditioned on the negotiation of future agreements.”19 IDT Corp. v. Tyco 

Grp., S.A.R.L., 23 N.Y.3d 497, 502–03 (2014) (emphasis added). In New York,  a 

preliminary agreement of that nature obligates the parties to continue “negotiat[ions] in 

good faith.” Id at 503. 

       Beyond these common‐law requirements, state and local statutes and ordinances 

may impose additional requirements on municipal contracting “to protect the public 

from corrupt or ill‐considered actions [by] municipal officials.” Henry Modell & Co. v. 

City of New York, 159 A.D.2d 354, 355 (1st Dep’t 1990). “Municipal contracts which 

                                                        

  Although the nomenclature has not been uniformly adopted, our Court has sometimes 
19

referred to such agreements as “Type II” preliminary agreements. See Brown v. Cara, 420 F.3d 
148, 157 (2d Cir. 2005) (“While a Type I preliminary agreement is fully binding as to the final 
contractual goal, a Type II agreement does not commit the parties to their ultimate contractual 
objective but rather to the obligation to negotiate the open issues in good faith.” (internal 
quotation marks omitted)). 

                                                           32 
        

violate express statutory provisions are invalid,” even if the purported contracts bear 

the hallmarks of mutual assent. Granada Bldgs., Inc. v. City of Kingston, 58 N.Y.2d 705, 

708 (1982); see also Casa Wales Hous. Dev. Fund Corp. v. City of New York, 129 A.D.3d 451, 

451 (1st Dep’t 2015) (applicable “statutory” law includes municipal charters). Moreover, 

a party wishing to contract with a municipality “is chargeable with knowledge of the 

statutes which regulate its contracting powers and is bound by them.” Mans Const. 

Oversite, Ltd. v. City of Peekskill, 114 A.D.3d 911, 912 (2d Dep’t 2014) (citing Parsa v. State, 

64 N.Y.2d 143, 147 (1984)). 

       Buffalo’s City Charter provides that “[e]very contract to which the city is a party 

shall be made and executed in the name of the city and approved as to form by the 

corporation counsel, and signed and acknowledged by the head of the department 

charged with the execution of the matter therein provided for.” City Charter § 22‐1.20 

The Charter does not expressly direct that municipal contracts be in writing, but that 

expectation is unmistakably conveyed through the concurrent requirements that city 

contracts be “executed” and “signed” by certain officials. In determining whether the 

Wanamaker letter created a binding preliminary agreement among the parties, then, we 

search for evidence of mutual assent within the four corners of the letter itself and do 

not consider extrinsic evidence. See Parsa, 64 N.Y.2d at 147 (“Even though a promise to 

pay may be spelled out from the parties’ conduct, a contract between them may not be 

implied to provide ‘rough justice’ and fasten liability on the [government] when 

applicable statutes expressly prohibit it.”). 




                                                        

  The Charter is publicly available at https://ecode360.com/13550986 (last visited February 19, 
20

2019). The Charter provisions relevant for this appeal were effective as of July 1, 2000, City 
Charter § 32‐8, long before the events that led to this lawsuit. 

                                                           33 
        

       Having conducted this review, we conclude that the Wanamaker letter did not 

create a binding preliminary agreement. We are unable to discern in the letter evidence 

of a shared commitment by the parties to continue negotiations with each other in good 

faith. The letter provides no evidence of the parties’ mutual assent to be bound. Acting 

in his capacity as Executive Director of Buffalo’s Office of Strategic Planning, 

Wanamaker signed the letter on behalf of BURA and the City. No member of NRP’s 

development team executed or otherwise endorsed the letter. The letter contains no 

undertakings by NRP, and, as the District Court observed, the letter does not even 

contain a “signature line where NRP could have signed.” NRP Holdings, 2012 WL 

2873899, at *7, 2012 U.S. Dist. LEXIS 97027, at *22 (emphasis added). 

       In arguing that the Wanamaker letter bound them both, NRP relies primarily on 

Brown v. Cara, 420 F.3d 148 (2d Cir. 2005), and Goodstein Construction Corp. v. City of New 

York, 67 N.Y.2d 990 (1986), each of which held that the parties entered into an 

enforceable preliminary agreement. Those cases are easily distinguishable, however. In 

Brown, the parties’ memorandum of understanding (“MOU”) forthrightly stated and 

defined “the parties’ agreement to ‘work together to develop, build, market, and 

manage [the property]’ and to ‘work together in accordance with the terms and 

conditions outlined [in the MOU].’” 420 F.3d at 158 (alterations in original) (quoting the 

MOU). Similarly, in Goodstein Construction, the terms of the agreement committed the 

defendant city to “cooperate with [the] plaintiff in developing [certain documents] for 

eventual submission” to municipal entities. 67 N.Y.2d at 991. Here, by contrast, the 

Wanamaker letter says nothing about future negotiations or NRP’s obligations. Rather, 

the letter articulates commitments by BURA and the City to perform governmental acts by 

allocating HOME funds, approving a PILOT agreement, and transferring City‐owned 

lots. NRP does not seek to enforce those commitments, however; rather, NRP seeks to 



                                             34 
        

enforce an unstated understanding that the parties would continue negotiating in good 

faith to bring the planned project to fruition. 

       NRP insists that Wanamaker’s letter “memorialized the parties’ prior 

agreements” and “must be read in the context of the parties’ agreement to take the steps 

necessary to complete the Project.” Appellants’ Br. 65. It emphasizes Brown’s statement 

in deposition that, based on the Wanamaker letter, NRP’s team could “definitely feel 

that they were receiving support from the city,” and “that it made sense for them to do 

everything that they were supposed to do to try to complete [the] project.” App’x 1059–

60. Because NRP’s breach of contract claim failed on a motion to dismiss under Rule 

12(b)(6), however, Brown’s testimony is not properly before us with respect to this 

claim. In any event, that testimony would not alter our analysis. As the New York Court 

of Appeals has stated, “The mere expectation that a contract will be entered into does 

not constitute a contract.” Papa v. New York Tel. Co., 72 N.Y.2d 879, 881 (1988) (quoting 1 

Williston, Contracts § 27, at 66 (3d ed. 1957)) (alterations omitted). The Buffalo Charter 

requires that municipal contracts be in writing. Thus, the putative contractual document 

must, on its face, evince the requisite meeting of the minds. Although the Wanamaker 

letter evinces the city’s serious interest in the project, it does not embody mutual assent 

of any kind, never mind to any enforceable proposition.21 

       We conclude that the Wanamaker letter did not establish a binding agreement 

requiring the City or BURA to engage in continued negotiations with NRP, and so we 

affirm the District Court’s dismissal of NRP’s claim for breach of contract. 

                                                        

  It is true that New York recognizes unilateral contracts, under which one party makes a 
21

unilateral “offer to contract, which . . . becomes a binding obligation” if another party takes 
whatever actions are specified as conditions of acceptance. I. & I. Holding Corp. v. Gainsburg, 276 
N.Y. 427, 433 (1938). NRP has not argued, however, that the Wanamaker letter constituted a 
unilateral offer to contract, and so we do not consider whether it would qualify as such. 

                                                           35 
         

IV.     Promissory Estoppel 

        Finally, NRP asserts a claim for promissory estoppel against the City, BURA, and 

the individual defendants, seeking to hold them liable for NRP’s reliance on the 

“commitments” articulated in the Wanamaker letter. The District Court dismissed the 

claim under Rule 12(c) as to some of those alleged promises, and later granted summary 

judgment to defendants as to the remaining promises. 

        We affirm the judgment in favor of defendants on this count. Under New York 

law, municipal defendants may not be subject to promissory estoppel claims except in 

rare cases of “manifest injustice,” N.Y. State Med. Transporters Ass’n, Inc. v. Perales, 77 

N.Y.2d 126, 130‐31 (1990). This exception is not available to NRP on the facts of this 

case.22  

        To establish a claim of promissory estoppel, a plaintiff “must demonstrate that 

the [defendant] made a clear and unambiguous promise, upon which the [plaintiff] 

reasonably relied, to its detriment.” Wilson v. Dantas, 29 N.Y.3d 1051, 1062 (2017). Even 

if a plaintiff can establish those elements, however, promissory estoppel is generally 

“not available against a governmental agency engaging in the exercise of its 

governmental functions.”23 Advanced Refractory Techs., Inc. v. Power Auth. of State of N.Y., 

81 N.Y.2d 670, 677 (1993) (internal quotation marks omitted); see also Perales, 77 N.Y.2d 


                                                         

22 The District Court relied on other grounds in adjudicating defendants’ various dispositive 
motions, but as noted above, we “may affirm on any basis for which there is sufficient support 
in the record.” Lotes, 753 F.3d at 413. This rationale was available to defendants both on the face 
of the pleadings and at the summary judgment stage, and so it is immaterial for present 
purposes that the District Court resolved different components of NRP’s claims at different 
phases of the case. 

  NRP has not contested that defendants performed a “governmental function” when making 
23

decisions about whether to proceed with the East Side II project. 

                                                            36 
        

at 130–31 (articulating similar limit on equitable estoppel). In particular, if a putative 

agreement fails to satisfy municipal contracting requirements, courts will generally 

dismiss both “contractual and noncontractual . . . causes of actions, including . . . 

promissory estoppel.” Michael R. Gianatasio, PE, P.C. v. City of New York, 159 A.D.3d 659, 

660 (1st Dep’t 2018); accord Casa Wales, 129 A.D.3d at 451 (affirming dismissal of claims 

for breach of contract and promissory estoppel because, “where there is a lack of 

authority on the part of agents of a municipal corporation to create a liability, except by 

compliance with well‐established regulations, no liability can result unless the 

prescribed procedure is complied with and followed”). 

       New York courts have carved out a narrow exception to this rule in cases where 

the government’s “misleading nonfeasance would otherwise result in a manifest 

injustice.” Agress v. Clarkstown Cent. Sch. Dist., 69 A.D.3d 769, 771 (2d Dep’t 2010). Thus, 

while “the possibility of estoppel against a governmental agency” is not “absolutely 

precluded,” the doctrine is unavailable “in all but the rarest cases.” Perales, 77 N.Y.2d at 

130. “[T]hose who deal with the government are expected to know the law, and cannot 

rely on the conduct of government agents contrary to law as a basis for ‘manifest 

injustice’ claims.” Id. at 131; see also Granada, 58 N.Y.2d at 708 (“[A] governmental 

subdivision cannot be held answerable [under estoppel] for the unauthorized acts of its 

agents.”). 

       NRP seeks to hold defendants liable for the commitments articulated in the 

Wanamaker letter: namely, the City’s stated intention to allocate $1.6 million in HOME 

funds, to approve the PILOT agreement, and to transfer City‐owned property. We have 

already concluded that the Wanamaker letter did not create a binding contract; NRP’s 

promissory estoppel claims based on the same document are therefore presumptively 

invalid absent a showing of “manifest injustice.” 


                                              37 
        

       NRP contends with some force that the exception should apply here based on 

defendants’ unsavory and “extortionate pay‐to‐play scheme.” Appellants’ Br. 57. The 

New York case law applying this exception strongly suggests, however, that the 

circumstances presented here do not meet the manifest injustice standard as those 

courts have understood it. New York appellate courts have permitted estoppel claims 

against municipal entities to proceed where individual persons relied to their detriment 

on a city’s erroneous promises concerning, for example, their financial benefits as public 

employees,24 or their obligation to file a timely notice of claim when suing the 

municipality.25 We are not aware of any case, however, in which a sophisticated 

business entity was permitted to use a promissory estoppel theory to enforce an alleged 

agreement with a municipality that failed to comply with municipal contracting 

requirements. New York courts have denied estoppel to contractors who fully performed 

their extensive contractual duties and then were denied payment when the contract was 

found to be invalid. In a recent case, a New York Supreme Court decision 

acknowledged that New York City had “failed to pay [the plaintiff] more than $1.5 

million for work done and money outlaid” under two construction contracts. Michael R. 

Gianatasio, PE, P.C. v. City of New York, 53 Misc. 3d 757, 771 (N.Y. Sup. 2016). The 
                                                        

  See Vassenelli v. City of Syracuse, 138 A.D.3d 1471, 1475 (4th Dep’t 2016) (“Plaintiff alleged that, 
24

based on his reliance on the city defendants’ payment for services and medications prior to 
August 2009, he failed to apply for Medicare Part B benefits when he became eligible to do so, 
thereby requiring the payment of significant penalties.”); Agress, 69 A.D.3d at 771 (Plaintiff 
“made certain employment and insurance decisions based upon the [erroneous] representations 
that she was entitled to receive continuing health insurance coverage from the School District.”). 

  Konner v. New York City Transit Auth., 143 A.D.3d 774, 775–77 (2d Dep’t 2016) (“[A] municipal 
25

corporation may be equitably estopped from asserting lack of notice of claim when it has 
wrongfully or negligently engaged in conduct that misled or discouraged a party from serving 
a timely notice of claim or making a timely application for leave to serve a late notice of claim, 
and when that conduct was justifiably relied upon by that party.” (citing Bender v. N.Y. City 
Health & Hosps. Corp., 38 N.Y.2d 662, 668 (1976))). 

                                                           38 
        

Appellate Division nonetheless affirmed the trial court’s dismissal of the plaintiff’s 

claims for breach of contract and promissory estoppel, finding dispositive its conclusion 

that “the contract at issue never met the requirements of . . . the New York City 

Charter.” Michael R. Gianatasio, 159 A.D.3d at 660; see also Mans Const., 114 A.D.3d at 912 

(“The mere acceptance of benefits does not estop the municipality from denying 

liability for payment for services rendered, where a contract was neither validly entered 

into nor ratified.”). Here, NRP merely incurred costs while preparing to perform on an 

expected agreement. NRP has not pointed to any analogous case in which a New York 

court has applied promissory estoppel against a New York municipality, even after 

performance has occurred.  

       The New York Court of Appeals acknowledged long ago that results like these 

“may seem unjust.” Parsa, 64 N.Y.2d at 147. It explained its decision hewing to the high 

standard of “manifest injustice” by reasoning that “any other rule would completely 

frustrate statutes designed to protect the public from governmental misconduct or 

improvidence.” Id. To protect themselves, municipal contractors may “withhold [their] 

services unless an agreement is executed and approved as the statutes require.” Id. They 

may not, however, invoke estoppel to salvage otherwise unenforceable agreements. 

       We conclude that NRP’s claim of promissory estoppel as against all defendants 

cannot be sustained under prevailing principles of New York law. We therefore affirm 

the District Court’s judgment in defendants’ favor on this claim. 


                                     CONCLUSION 

       NRP argues that a proposed 50‐home affordable housing project in the City of 

Buffalo fell apart at the eleventh hour because City officials prioritized cronyism over 

civic responsibility. Those are serious allegations, and NRP has come forward with 



                                            39 
        

substantial evidence of their accuracy. That evidence, however, is insufficient to 

overcome the significant legal flaws in NRP’s claims for damages. Municipal officials 

are shielded against certain federal civil claims by the common‐law doctrine of 

legislative immunity. Plaintiffs asserting equal protection “class of one” claims bear the 

burden of sufficiently alleging similarly situated comparators. Municipal entities may 

not be sued under New York law if the plaintiff detrimentally relied on promises by 

municipal officials but failed to secure a binding contract that complied with municipal 

law. NRP has failed to surmount these barriers. We therefore AFFIRM the judgment of 

the District Court. 




                                            40